This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 BANK OF THE RIO GRANDE, N.A.,

 3          Plaintiff-Appellee,

 4 v.                                                                                  No. 31,841

 5 PICACHO HILLS UTILITY COMPANY,
 6 INC., STEPHEN C. BLANCO,

 7          Defendants-Appellants,

 8 and

 9 BLANCO DEVELOPMENT, LLC,

10          Defendant.

11 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
12 James T. Martin, District Judge

13   Kemp Smith, LLP
14   Ken Slavin
15   James W. Brewer
16   El Paso, TX

17 for Appellee

18 Alex Chisholm
19 Albuquerque, NM

20 for Appellants
 1                            MEMORANDUM OPINION

 2 VIGIL, Judge.

 3        Defendants Picacho Hills Utility Company, Inc. and Stephen C. Blanco

 4 (Defendants) seek to appeal from an order appointing a receiver. We issued a notice

 5 of proposed summary disposition, proposing to dismiss the appeal on grounds that the

 6 district court’s order is not final. Defendants have filed a memorandum in opposition,

 7 which we have duly considered. Because we remain unpersuaded by Defendants’

 8 arguments, we dismiss the appeal.

 9        As we observed in the notice of proposed summary disposition, the right to

10 appeal is generally restricted to final judgments and decisions. See NMSA 1978, §

11 39-3-2 (1966); Kelly Inn No. 102 v. Kapnison, 113 N.M. 231, 234-40, 824 P.2d 1033,

12 1036-42 (1992). Insofar as Defendants’ counterclaims remain unresolved, the order

13 from which appeal has been taken is not final. See Watson v. Blakely, 106 N.M. 687,

14 691, 748 P.2d 984, 988 (Ct. App. 1987) (“An order disposing of the issues contained

15 in the complaint but not the counterclaim is not a final judgment.”), overruled on

16 other grounds by Kelly Inn No. 102, 113 N.M. at 239, 824 P.2d at 1041; and see, e.g.,

17 Healthsource, Inc. v. X-Ray Assoc. of N.M., 2005-NMCA-097, ¶¶ 11-15, 138 N.M.
18 70, 116 P.3d 861 (observing that appeal may only be taken if all issues have been

19 resolved by the order under consideration; where counterclaims remain, immediate

                                             2
 1 appeal is generally unavailable); Tarin’s, Inc. v. Tinley, 2000-NMCA-048, ¶ 2, 129

 2 N.M. 185, 3 P.3d 680 (holding that a judgment containing no mention of a

 3 counterclaim was not a final, appealable order).

 4        In their memorandum in opposition Defendants argue that an immediate appeal

 5 would serve judicial economy, provide guidance relative to the continuing litigation,

 6 and promote Defendants’ right to a jury trial. [MIO 1-5] We find these arguments to

 7 be unpersuasive. The fact that an immediate appeal might seem desirable from

 8 Defendants’ perspective does not supply any basis for departing from the numerous

 9 previously-cited authorities, which clearly reflect that the underlying decision is not

10 directly appealable as a matter of right.

11        Accordingly, for the foregoing reasons stated above and in the notice of

12 proposed summary disposition, we conclude that the district court’s order is not

13 immediately reviewable. The appeal is therefore summarily dismissed.

14        IT IS SO ORDERED.

15                                                 _______________________________
16                                                 MICHAEL E. VIGIL, Judge
17 WE CONCUR:


18 _________________________________
19 LINDA M. VANZI, Judge


20 _________________________________
21 TIMOTHY L. GARCIA, Judge

                                               3